Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 21, 2017

                                      No. 04-17-00118-CR

                                     Roxanne Y. CHAVEZ,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0769
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

        The court reporter in this case filed Volumes 1 through 3 and Volume 5 with State’s
Exhibit 1 (Parts 1-18) of the reporter’s record on June 16, 2017. The court reporter submitted
Volume 4, but it is not considered filed because it lacks the court reporter’s signature. The clerk
of this court informed the court reporter of the need to resubmit Volume 4 of the reporter’s
record with a signature via phone voice mail.

       Volume 4 of the reporter’s record has not been resubmitted with a signature.
Accordingly, we ORDER court reporter Mary Beth Sasala to file Volume 4 of the reporter’s
record on or by July 31, 2017.



                                                     _________________________________
                                                     Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk